Citation Nr: 0809725	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  06-12 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of 
cerebrovascular accident with vascular dementia.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's August 2005 Notice of Disagreement asserts that 
he suffers from war dreams.  The issue of post-traumatic 
stress disorder is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's residuals of cerebrovascular accident with 
vascular dementia are not related to his active military 
service.


CONCLUSION OF LAW

Residuals of cerebrovascular accident with vascular dementia 
were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records are negative for any complaints, 
diagnosis, or treatment regarding the cardiovascular system.  
The December 1968 separation examination indicates that the 
lungs and chest, heart, and vascular system were normal.  
Therefore, service connection cannot be established on a 
direct basis because there was no disease or injury in 
service.

The veteran asserts that the cerebrovascular accident with 
vascular dementia is secondary to diabetes mellitus.  The 
veteran is not competent to give medical opinions.  In May 
2005, a VA examiner opined that hypertension and coronary 
artery disease are by far the more likely cause of the 
veteran's stroke, rather than the diabetes.  The VA examiner 
based this medical opinion on a review of the veteran's 
history.  He notes the veteran's long history of coronary 
artery disease and hypertension as opposed to the diabetes, 
which had its onset in 2002. 

Because the medical evidence shows that diabetes was not 
likely the cause of the cerebrovascular accident and there 
was no in-service evidence to serve as a direct basis for 
service connection, the claim must be denied.  In reaching 
this decision, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, an April 2005 rating decision deferred a 
decision on entitlement to service connection for the 
disability at issue in this appeal, and stated that the 
service connection issue had been raised by VA treatment 
records and the veteran's examination for housebound status 
or need for aid and attendance.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in September 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, notice had been given 
regarding an earlier claim in July 2002, and was given during 
the appeal concerning the claim inferred by the RO from VA 
treatment records.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Consequently, any error in the timing of the 
notice was harmless and the appellant was not prejudiced. 
 Simply put, there is no evidence of any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

The Board acknowledges that the veteran was not provided 
notice of the appropriate disability rating and effective 
date of any grant of service connection.  The failure to 
provide this notice is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's VA treatment records and 
VA examinations have been associated with the claims folder. 

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to service connection for residuals of 
cerebrovascular accident with vascular dementia is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


